— Order, Supreme Court, New York County (Hortense Gabel, J.), entered April 15, 1983, affirmed, without costs or disbursements. We agree with the exercise of discretion by Special Term, which limited disclosure to the six-year period prior to commencement of the action, while affording plaintiff leave, after completion of defendant’s deposition, to obtain further disclosure of reasonably identifiable documents. We have held in the past that “[t]he relevant CPLR provisions do not exempt matrimonial actions from compliance with appropriate procedures” (Mari v Strater, 91 AD2d 579, 580). We there recognized that, in matrimonial actions, as in other cases, parties must conduct disclosure proceedings by adhering to the approved practice of proceeding by examinations to ascertain the existence of identifiable documents and to aid in framing a notice to produce so as to specifically designate the documents sought with required particularity (see Rios v Donovan, 21 AD2d 409; City of New York v Friedberg & Assoc., 62 AD2d 407). While the parties to a matrimonial action may secure pretrial disclosure with respect to income and finances, the court, in its discretion, may condition or limit discovery in a proper case “to prevent unreasonable annoyance, expense, embarrassment, disadvantage, or other prejudice to any person or the courts.” (CPLR 3103, subd [a]; Billet v Billet, 53 AD2d 564.) This includes reasonable limitations on disclosure in terms of time (cf. Matos v City of New York, 78 AD2d 834; Petty v Riverbay Corp., 92 AD2d 525). Taking into account a marriage of 35 years, Special Term concluded that at this juncture it would be onerous to direct disclosure of financial records over the entire course of the marriage. Concur — Asch, J. P., Silverman, Fein and Kassal, JJ.